EXHIBIT 10.9

FIFTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT

This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Fifth Amendment”) is made as of this 28th day of May, 2010 by and among

BANK OF AMERICA, N.A. (the “Lender”), a national banking association with
offices at 100 Federal Street, Boston, Massachusetts 02110,

and

BAKERS FOOTWEAR GROUP, INC., f/k/a Weiss and Neuman Shoe Co. (the “Borrower”), a
Missouri corporation with its principal executive offices at 2815 Scott Avenue,
Suite C,  St. Louis, Missouri  63103,

in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,

RECITALS:

A.        Reference is made to that certain Second Amended and Restated Loan and
Security Agreement (as amended to date, the “Loan Agreement”) dated as of August
31, 2006 between the Borrower and the Lender.

B.         The Borrower and the Lender have agreed to amend the Loan Agreement
on the terms and conditions set forth herein.

Accordingly, the Borrower and the Lender agree as follows:


1.                  DEFINITIONS.     CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE
LOAN AGREEMENT.


2.                  AMENDMENTS TO LOAN AGREEMENT.


2.1              THE PROVISIONS OF ARTICLE I ARE HEREBY AMENDED AS FOLLOWS:


2.1.1        THE DEFINITION OF “MATURITY DATE” IS HEREBY DELETED IN ITS ENTIRETY
AND THE FOLLOWING IS SUBSTITUTED IN ITS STEAD:


“MAY 28, 2013”




 

--------------------------------------------------------------------------------



 


2.1.2        THE DEFINITION OF “BORROWING BASE” IS HEREBY DELETED IN ITS
ENTIRETY AND THE FOLLOWING IS SUBSTITUTED IN ITS STEAD:

““Borrowing Base” The aggregate of the following:

 

(a)        The face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

Plus

(b)        the following:

(i)         From December 16 of each year through September 30 of the
immediately succeeding year, the Appraised Inventory Liquidation Value (net of
Inventory Reserves) multiplied by 85.0%;

And

 

(ii)        from October 1 of each year through December 15 of each year, the
Appraised Inventory Liquidation Value (net of Inventory Reserves) multiplied by
90.0%.”

 


2.1.3        THE DEFINITION OF “ELIGIBLE IN-TRANSIT INVENTORY” IS HEREBY AMENDED
BY DELETING CLAUSE (B) THEREOF, AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


“(B)      THE DOCUMENTS OF TITLE WHICH RELATE TO SUCH SHIPMENT NAME THE
BORROWER, OR, AT THE REQUEST OF THE LENDER, THE LENDER, AS CONSIGNEE OF THE
SUBJECT INVENTORY AND THE LENDER HAS CONTROL OVER THE DOCUMENTS OF TITLE WHICH
EVIDENCE OWNERSHIP OF THE SUBJECT INVENTORY (CURRENTLY, AS LENDER DETERMINES TO
BE ACCOMPLISHED BY THE PROVIDING TO THE LENDER OF AGENCY AGREEMENTS WITH ALL
APPLICABLE CUSTOMS BROKERS, FREIGHT FORWARDERS, AND CARRIERS, EACH IN FORM
REASONABLY SATISFACTORY TO THE LENDER).”


2.1.4        THE DEFINITION OF “ELIGIBLE L/C INVENTORY” IS HEREBY AMENDED BY
DELETING CLAUSE (B) THEREOF, AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


“(B)      THE DOCUMENTS OF TITLE SUPPORTING SUCH PURCHASE NAME THE BORROWER, OR,
AT THE REQUEST OF THE LENDER, THE LENDER, AS CONSIGNEE OF THE SUBJECT INVENTORY
AND THE LENDER HAS CONTROL OVER THE DOCUMENTS OF TITLE WHICH EVIDENCE OWNERSHIP
OF THE SUBJECT INVENTORY (CURRENTLY, AS LENDER DETERMINES TO BE ACCOMPLISHED BY
THE PROVIDING TO THE LENDER OF AGENCY AGREEMENTS WITH ALL APPLICABLE CUSTOMS
BROKERS, FREIGHT FORWARDERS, AND CARRIERS, EACH IN FORM REASONABLY SATISFACTORY
TO THE LENDER).”


2.1.5        THE DEFINITION OF “FACILITY FEE” IS HEREBY DELETED IN ITS ENTIRETY.


2.1.6        THE FOLLOWING NEW DEFINITION IS INSERTED IN THE APPROPRIATE
ALPHABETICAL ORDER:


““FIFTH AMENDMENT EFFECTIVE DATE”. MAY 28, 2010”


2.1.7        THE DEFINITION OF “LIBO RATE” IS HEREBY AMENDED BY DELETING THE
PHRASE "ADMINISTRATIVE AGENT" THEREFROM, AND REPLACING IT WITH "LENDER".


2.1.8        THE DEFINITION OF “LOAN TO COLLATERAL PERCENTAGE” IS HEREBY DELETED
IN ITS ENTIRETY.




2



--------------------------------------------------------------------------------



 


2.1.9        THE DEFINITION OF “OVERLOAN” IS HEREBY DELETED IN ITS ENTIRETY AND
THE FOLLOWING IS SUBSTITUTED IN ITS STEAD:


““OVERLOAN”. A LOAN, ADVANCE, OR PROVIDING CREDIT SUPPORT (SUCH AS THE ISSUANCE
OF ANY L/C) TO THE EXTENT THAT, AT THE TIME IT IS MADE, IT IS IN EXCESS OF THE
BORROWING BASE LESS ANY AVAILABILITY RESERVES.”


2.1.10    THE FOLLOWING NEW DEFINITION IS INSERTED IN THE APPROPRIATE
ALPHABETICAL ORDER:


““SUBORDINATED DEBENTURES”. THOSE CERTAIN SUBORDINATED CONVERTIBLE DEBENTURES
ISSUED BY THE BORROWER ON JUNE 26, 2007, AND DUE ON JUNE 30, 2012, IN THE
AGGREGATE FACE AMOUNT OF $4,000,000.”


2.2              SECTION 2.4(A) IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING IS SUBSTITUTED IN ITS STEAD:


“(A)      THE BORROWING BASE LESS ANY AVAILABILITY RESERVES WILL NOT BE
EXCEEDED.”


2.3              SECTION 2.15(A)(I)(A) IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING IS SUBSTITUTED IN ITS STEAD:


“(A)     THE BORROWER’S FAILURE TO PAY ANY AMOUNT WHICH IS NECESSARY SO THAT THE
PRINCIPAL BALANCE OF THE LOAN ACCOUNT DOES NOT EXCEED THE BORROWING BASE LESS
ANY AVAILABILITY RESERVES (AS REQUIRED UNDER SECTION 2.9(B) HEREOF).”


2.4              SECTION 2.17(B)(III) IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING IS SUBSTITUTED IN ITS STEAD:


“(A)      THE BORROWING BASE LESS ANY AVAILABILITY RESERVES WILL NOT BE
EXCEEDED.”


2.5              SECTION 2.12 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND THE FOLLOWING IS SUBSTITUTED IN ITS STEAD:


“2.12    RESERVED”.


2.6              SECTION 2.14(A) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


“(A)      IN THE EVENT THAT THE TERMINATION DATE OCCURS FOR ANY REASON: (X)
PRIOR TO MAY 28, 2011, THE BORROWER SHALL PAY TO THE LENDER THE “REVOLVING
CREDIT EARLY TERMINATION FEE” (SO REFERRED TO HEREIN) EQUAL TO 0.50% OF THE
REVOLVING CREDIT CEILING AS OF THE FIFTH AMENDMENT EFFECTIVE DATE AND SUCH FEE
SHALL BE PAYABLE ON THE TERMINATION DATE; (Y) AFTER MAY 28, 2011, BUT PRIOR TO
MAY 28, 2012, THE BORROWER SHALL PAY TO THE LENDER THE “REVOLVING CREDIT EARLY
TERMINATION FEE” (SO REFERRED TO HEREIN) EQUAL TO 0.25% OF THE REVOLVING CREDIT
CEILING AS OF THE FIFTH AMENDMENT EFFECTIVE DATE AND SUCH FEE SHALL BE PAYABLE
ON THE TERMINATION DATE; OR (Z) AFTER MAY 28, 2012, THE BORROWER SHALL NOT BE
REQUIRED TO PAY TO THE LENDER ANY “REVOLVING CREDIT EARLY TERMINATION FEE” (SO
REFERRED TO HEREIN).”


2.7              ARTICLE 4 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW SECTION 4.28:




3

 

--------------------------------------------------------------------------------



 


“4/28.   REFINANCING OF SUBORDINATED DEBT.    ON OR BEFORE MAY 1, 2012, THE
BORROWER SHALL REFINANCE THE SUBORDINATED DEBENTURES ON TERMS REASONABLY
SATISFACTORY TO THE LENDER, AND, IN ANY EVENT, SUBJECT TO THE FOLLOWING: (I) THE
RESULT OF SUCH REFINANCING OF OR REPLACEMENT SHALL HAVE A MATURITY DATE NOT LESS
THAN SIXTY (60) DAYS AFTER THE MATURITY DATE, (II) THE HOLDERS OF SUCH
REFINANCING INDEBTEDNESS SHALL NOT BE AFFORDED COVENANTS, DEFAULTS, RIGHTS OR
REMEDIES, TAKEN AS A WHOLE, WHICH ARE MATERIALLY MORE BURDENSOME TO THE OBLIGOR
OR OBLIGORS THAN THOSE CONTAINED IN THE INDEBTEDNESS BEING EXTENDED, RENEWED OR
REPLACED, (III) THE REFINANCING OR REPLACEMENT SHALL BE ON AN UNSECURED BASIS,
(IV) UNLESS WAIVED BY THE LENDER, THE HOLDERS SHALL ENTER INTO A SUBORDINATION
AGREEMENT WITH THE LENDER, WHICH SHALL BE ON TERMS SUBSTANTIALLY SIMILAR TO
THOSE APPLICABLE TO THE SUBORDINATED DEBENTURES OR OTHERWISE REASONABLY
ACCEPTABLE TO THE LENDER, AND, IN ANY EVENT, SUCH SUBORDINATION AND OTHER
MATERIAL PROVISIONS OF THE REFINANCING INDEBTEDNESS SHALL BE NO LESS FAVORABLE
TO THE LENDER THAN THOSE TERMS OF THE INDEBTEDNESS BEING REFINANCED, AND (V) THE
REFINANCING INDEBTEDNESS IS NOT EXCHANGEABLE OR CONVERTIBLE INTO ANY OTHER
INDEBTEDNESS WHICH DOES NOT COMPLY WITH CLAUSES (I) THROUGH (IV) ABOVE.”


2.8              SECTION 5.9 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
CLAUSES (B), (C) AND (D) THEREOF, AND SUBSTITUTING THE FOLLOWING IN THEIR STEAD:


“(B)      THE BORROWER, AT ITS OWN EXPENSE, SHALL CAUSE NOT LESS THAN ONE (1)
PHYSICAL INVENTORY TO BE UNDERTAKEN IN EACH TWELVE (12) MONTH PERIOD DURING
WHICH THIS AGREEMENT IS IN EFFECT (THE SPACING OF THE SCHEDULING OF WHICH
INVENTORIES SHALL BE SUBJECT TO THE LENDER’S DISCRETION) CONDUCTED BY SUCH
INVENTORY TAKERS AS ARE SATISFACTORY TO THE LENDER AND FOLLOWING SUCH
METHODOLOGY AS MAY BE SATISFACTORY TO THE LENDER.


(C)        THE LENDER MAY OBTAIN APPRAISALS OF THE COLLATERAL, FROM TIME TO TIME
CONDUCTED BY SUCH APPRAISERS AS ARE SATISFACTORY TO THE LENDER.  THE LENDER
SHALL NOT CONDUCT MORE THAN TWO (2) SUCH APPRAISALS OF THE COLLATERAL AT THE
BORROWER’S EXPENSE DURING ANY TWELVE (12) MONTH PERIOD DURING WHICH THIS
AGREEMENT IS IN EFFECT, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR AN INCREASED REPORTING EVENT HAS OCCURRED AND NOT BEEN REMEDIED,
IN WHICH CASE THE LENDER IN ITS DISCRETION, MAY UNDERTAKE ADDITIONAL SUCH
APPRAISALS AT THE BORROWER’S EXPENSE DURING SUCH PERIOD AS THE LENDER SHALL
REQUIRE.


(D)        THE LENDER MAY CONDUCT FROM TIME TO TIME COMMERCIAL FINANCE FIELD
EXAMINATIONS OF THE BORROWER’S BOOKS AND RECORDS.  THE LENDER MAY CONDUCT TWO
(2) COMMERCIAL FINANCE FIELD EXAMINATIONS OF THE BORROWER’S BOOKS AND RECORDS AT
THE BORROWER’S EXPENSE DURING ANY TWELVE (12) MONTH PERIOD DURING WHICH THIS
AGREEMENT IS IN EFFECT, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR AN INCREASED REPORTING EVENT HAS OCCURRED AND NOT BEEN REMEDIED,
IN WHICH CASE THE LENDER IN ITS DISCRETION, MAY CONDUCT ADDITIONAL COMMERCIAL
FINANCE FIELD EXAMINATIONS (AT THE BORROWER’S EXPENSE) DURING SUCH PERIOD AS THE
LENDER SHALL REQUIRE.”


2.9              SECTION 5.9(F) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY.


2.10          SECTION 10.3 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING SECTION REFERENCE IN THE APPROPRIATE NUMERICAL ORDER:


“4.28                REFINANCING OF SUBORDINATED DEBT”.


2.11          SECTION 13.2 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING
THE FOLLOWING LANGUAGE FROM THE FIRST SENTENCE THEREOF:


“ANY THEN REMAINING INSTALLMENTS OF THE FACILITY FEE;”.




4

  

--------------------------------------------------------------------------------



 


2.12          EXHIBIT 5.11(A) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND THE FOLLOWING IS SUBSTITUTED IN ITS STEAD:


“(I)       THE BORROWER SHALL AT ALL TIMES MAINTAIN AVAILABILITY OF NOT LESS
THAN THE GREATER OF (I) $1,500,000, AND (II) TEN PERCENT (10%) OF THE FOLLOWING:
BORROWING BASE LESS AVAILABILITY RESERVES.


(II)        IF, AT ANY TIME, THE BORROWER’S AVAILABILITY IS LESS THAN TWENTY
PERCENT (20%) OF THE BORROWING BASE, THEN THE RATIO OF THE BORROWER’S EBITDA TO
ITS INTEREST EXPENSE, EACH CALCULATED ON A TRAILING TWELVE MONTH BASIS, SHALL BE
EQUAL TO OR GREATER THAN 1.0:1.0.  SUCH RATIO SHALL BE TESTED ON A MONTHLY
BASIS, BEGINNING WITH THE MONTH IMMEDIATELY PRECEDING THE MONTH WHERE
AVAILABILITY FELL BELOW TWENTY PERCENT (20%) OF THE BORROWING BASE, AND
CONTINUING THROUGH AND UNTIL THE MATURITY DATE.  FOR PURPOSES OF SUCH
CALCULATION, “EBITDA” MEANS WITH RESPECT TO ANY FISCAL PERIOD, BORROWER’S AND
ITS SUBSIDIARIES’ (FOR THE PORTION OF SUCH FISCAL PERIOD DURING WHICH SUCH
ENTITY IS A SUBSIDIARY OF THE BORROWER) CONSOLIDATED NET INCOME (OR LOSS), MINUS
THE SUM OF THE FOLLOWING: (I) INTEREST INCOME, (II) DECREASES IN THE RECORDED
VALUE OF OUTSTANDING WARRANTS, (III) EXTRAORDINARY ITEMS, AND (IV) GAINS ON SALE
OF PROPERTY AND EQUIPMENT, PLUS THE SUM OF THE FOLLOWING: (I) INTEREST EXPENSE
(INCLUSIVE OF ACCRETION OF DEBT DISCOUNT), (II) NONCASH INCREASES IN THE
RECORDED VALUE OF OUTSTANDING WARRANTS, (III) INCOME TAX EXPENSE, (IV)
DEPRECIATION AND AMORTIZATION, (V) NONCASH IMPAIRMENT OF LONG-LIVED ASSETS,
NONCASH LOSSES ON DISPOSAL OF PROPERTY AND EQUIPMENT, AND (VI) NONCASH
STOCK-BASED COMPENSATION EXPENSE, IN EACH CASE, AS DETERMINED IN ACCORDANCE WITH
GAAP.  FOR PURPOSES OF THIS RATIO, “INTEREST EXPENSE” MEANS WITH RESPECT TO ANY
FISCAL PERIOD, INTEREST EXPENSE AS DETERMINED IN ACCORDANCE WITH GAAP MINUS
NONCASH ACCRETION OF DEBT DISCOUNT INCLUDED IN INTEREST EXPENSE.””


3.                  ADDITIONAL ACKNOWLEDGMENTS AND REPRESENTATIONS.   AS AN
INDUCEMENT FOR THE LENDER TO EXECUTE THIS FIFTH AMENDMENT, THE BORROWER HEREBY
REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF NO SUSPENSION EVENT HAS
OCCURRED AND IS CONTINUING.


4.                  RATIFICATION OF LOAN DOCUMENTS; NO CLAIMS AGAINST LENDER.  
EXCEPT AS PROVIDED HEREIN, ALL TERMS AND CONDITIONS OF THE LOAN AGREEMENT AND OF
THE OTHER LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  THE BORROWER HEREBY
RATIFIES, CONFIRMS, AND RE-AFFIRMS ALL AND SINGULAR THE TERMS AND CONDITIONS,
INCLUDING EXECUTION AND DELIVERY, OF THE LOAN DOCUMENTS.  THERE IS NO BASIS NOR
SET OF FACTS ON WHICH ANY AMOUNT (OR ANY PORTION THEREOF) OWED BY THE BORROWER
TO THE LENDER COULD BE REDUCED, OFFSET, WAIVED, OR FORGIVEN, BY RESCISSION OR
OTHERWISE; NOR IS THERE ANY CLAIM, COUNTERCLAIM, OFF SET, OR DEFENSE (OR OTHER
RIGHT, REMEDY, OR BASIS HAVING A SIMILAR EFFECT) AVAILABLE TO THE BORROWER WITH
REGARD TO THE LIABILITIES OF THE BORROWER TO THE LENDER; NOR IS THERE ANY BASIS
ON WHICH THE TERMS AND CONDITIONS OF ANY OF THE LIABILITIES ­OF THE BORROWER TO
THE LENDER COULD BE CLAIMED TO BE OTHER THAN AS STATED ON THE WRITTEN
INSTRUMENTS WHICH EVIDENCE SUCH LIABILITIES.  TO THE EXTENT THAT THE BORROWER
HAS (OR EVER HAD) ANY SUCH CLAIMS AGAINST THE LENDER, IT HEREBY AFFIRMATIVELY
WAIVES AND RELEASES SAME.


5.                  CONDITIONS TO EFFECTIVENESS.  THIS FIFTH AMENDMENT SHALL NOT
BE EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN
FULFILLED TO THE SATISFACTION OF THE LENDER:


5.1              THIS FIFTH AMENDMENT SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE RESPECTIVE PARTIES HERETO, SHALL BE IN FULL FORCE AND EFFECT
AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER;

            5.2              The Borrower’s Availability shall be equal to or
greater than $1,000,000 more than that which is required under clause (i) of
Exhibit 5.11(a) of the Loan Agreement, as amended pursuant to this Amendment.







5

  

--------------------------------------------------------------------------------



 


5.3              ALL ACTION ON THE PART OF THE BORROWER NECESSARY FOR THE VALID
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS FIFTH AMENDMENT
SHALL HAVE BEEN DULY AND EFFECTIVELY TAKEN AND EVIDENCE THEREOF SATISFACTORY TO
THE LENDER SHALL HAVE BEEN PROVIDED TO THE LENDER;


5.4              THE BORROWER SHALL HAVE PAID TO THE LENDER ALL FEES AND
EXPENSES THEN DUE AND OWING PURSUANT TO THAT CERTAIN LETTER AGREEMENT BETWEEN
THE BORROWER AND LENDER OF EVEN DATE HEREWITH, TOGETHER WITH ANY OTHER FEES AND
EXPENSES OF THE LENDER, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’
FEES AND ANY OTHER FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT; AND


5.5              THE BORROWER SHALL HAVE PROVIDED SUCH ADDITIONAL INSTRUMENTS
AND DOCUMENTS TO THE LENDER AS THE LENDER AND LENDER’S COUNSEL MAY HAVE
REASONABLY REQUESTED, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER.


6.                  MISCELLANEOUS.


6.1              THIS FIFTH AMENDMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS
AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.


6.2              THIS FIFTH AMENDMENT EXPRESSES THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  NO PRIOR
NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE AFFECT THE
PROVISIONS HEREOF.


6.3              ANY DETERMINATION THAT ANY PROVISION OF THIS FIFTH AMENDMENT OR
ANY APPLICATION HEREOF IS INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT AND
IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY, LEGALITY, OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FIFTH AMENDMENT.


6.4              THE BORROWER SHALL PAY ON DEMAND ALL REASONABLE COSTS AND
EXPENSES OF THE LENDER, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, AND DELIVERY OF
THIS FIFTH AMENDMENT.


6.5              THIS FIFTH AMENDMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED
PURSUANT TO THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL
TAKE EFFECT AS SEALED INSTRUMENT.

[SIGNATURE PAGES FOLLOW]

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have hereunto caused this Fifth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

BAKERS FOOTWEAR GROUP, INC., as Borrower



By: /s/ Peter Edison__________________

Name: Peter Edison

Title:   Chairman and CEO

 

 

BANK OF AMERICA, N.A., as Lender

By: /s/ Christine M. Scott_____________

Name: Christine M. Scott

Title:    SVP - Director

 

 

 

 

S/1